
	

113 HR 1464 IH: Military Mental Health Empowerment Act
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1464
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Carson of Indiana
			 (for himself, Mr. Rangel,
			 Ms. Wilson of Florida,
			 Mr. Conyers,
			 Ms. Moore,
			 Mr. Bucshon, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide notice
		  to members of the Armed Forces, beginning with recruit basic training and the
		  initial training of officer candidates, regarding the availability of mental
		  health services, to help eliminate perceived stigma associated with seeking and
		  receiving mental health services, and to clarify the extent to which
		  information regarding a member seeking and receiving mental health services may
		  be disclosed.
	
	
		1.Short titleThis Act may be cited as the
			 Military Mental Health Empowerment
			 Act.
		2.Provision of
			 information to members of the Armed Forces on availability of mental health
			 services and related privacy rights
			(a)In
			 generalChapter 55 of title
			 10, United States Code, is amended by inserting after section 1090a the
			 following new section:
				
					1090b.Notice to
				members of the armed forces of the availability of mental health services and
				privacy rights related to receipt of such services
						(a)Provision of
				information requiredThe
				Secretaries of the military departments shall ensure that the information
				described in subsection (b) is provided—
							(1)to each officer
				candidate during initial training;
							(2)to each recruit
				during basic training; and
							(3)to other members
				of the armed forces at such times as the Secretary of Defense considers
				appropriate.
							(b)Required
				informationThe information required to be provided under
				subsection (a) shall include at a minimum the following:
							(1)Information
				regarding the availability of mental health services under this chapter.
							(2)Information on the applicability of
				Department of Defense Directive 6025.18 and other regulations regarding privacy
				prescribed pursuant to the Health Insurance Portability and Accountability Act
				of 1996 (Public Law 104–191) to records regarding a member seeking and
				receiving mental health services, including the extent to which—
								(A)any such records can be shared with
				promotion boards, commanding officers, and other members of the armed
				forces;
								(B)any adverse actions can be taken against
				the member for seeking and receiving mental health services; and
								(C)a diagnosis of a
				mental health condition can result in negative personnel action.
								(c)Reduction of
				perceived stigmaAs provided
				in section 1090a(b)(1) of this title, in providing information under subsection
				(a), the Secretary of a military department shall seek to eliminate perceived
				stigma associated with seeking and receiving mental health services and to
				promote the use of mental health services on a basis comparable to the use of
				other medical and health
				services.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1090a the following
			 new item:
				
					
						1090b. Notice to members of the armed
				forces of the availability of mental health services and privacy rights related
				to receipt of such
				services.
					
					.
			(c)Provision of
			 information to current membersAs soon as practicable after the date of
			 the enactment of this Act, the Secretary of Defense shall ensure that all
			 members of the Armed Forces, including members of the reserve components,
			 serving in the Armed Forces as of that date are provided the information
			 required to be provided to new recruits and officer candidates pursuant to
			 section 1090b of title 10, United States Code, as added by subsection
			 (a).
			
